NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUN 16 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-10195

              Plaintiff - Appellee,              D.C. No. 2:12-cr-01343-DGC-1

  v.
                                                 MEMORANDUM*
ARMANDO HERNANDEZ-MORALES,
AKA Alvaro Hernandez, AKA Armando
Hernandez,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

                       Argued and Submitted June 11, 2014
                            San Francisco, California

Before: SCHROEDER, GRABER, and BYBEE, Circuit Judges.

       Defendant Armando Hernandez-Morales appeals his conviction and

sentence under 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The district court properly found that the 2007 predicate removal was valid

under § 1326(d) because Hernandez-Morales failed to show that he was deprived

of judicial review in 2007. The 2007 predicate removal was a reinstatement of the

2001 Administrative Order and did not rely in any way on the defective 2006

removal. As a result, Hernandez-Morales was not entitled to further review in 2007

unless he challenged the 2007 proceedings themselves or made a fear-of-

persecution claim in 2007.

      DHS did not deprive Hernandez-Morales of the opportunity for judicial

review in 2007. DHS obtained the 2001 Administrative Order, confirmed that

Hernandez-Morales was the same alien who was previously removed, confirmed

that Hernandez-Morales unlawfully reentered the United States, and gave

Hernandez-Morales written notice of the determination that he was subject to

removal. See Ortiz-Alfaro v. Holder, 694 F.3d 955, 956 (9th Cir. 2012).

Hernandez-Morales then indicated that he did not wish to contest this

determination and signed an affidavit stating that he did not have any fear of

returning to Mexico. Because Hernandez-Morales has failed to show that he was

deprived of judicial review in the 2007 proceedings, he cannot collaterally attack

the 2007 predicate removal. 8 U.S.C. § 1326(d); see also United States v.

Gonzalez-Villalobos, 724 F.3d 1125, 1126 (9th Cir. 2013).


                                          2
AFFIRMED.




            3